                 Case 2:19-cv-01105-JCC Document 31 Filed 01/31/20 Page 1 of 4



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   DISCOVERY PARK COMMUNITY                                 CASE NO. C19-1105-JCC
     ALLIANCE, a community non-profit
10
     corporation, and ELIZABETH CAMPBELL,                     ORDER
11
                                 Petitioners,
12          v.

13   CITY OF SEATTLE,
14                               Respondent.
15

16          This matter comes before the Court on Respondent’s motion to modify the Court’s
17   scheduling order (Dkt. No. 28) and Allen T. Miller’s motion to withdraw as counsel for
18   Petitioners (Dkt. No. 27). Having considered the parties’ briefing and the relevant record, the
19   Court hereby GRANTS Respondent’s motion and RE-NOTES Mr. Miller’s motion for the
20   reasons explained herein.
21   I.     BACKGROUND
22          Petitioners filed this action in King County Superior Court on June 28, 2019. (Dkt. No. 1
23   at 1.) Respondent subsequently removed the action to this Court on July 17, 2019. (Id. at 3.)
24   Following removal, the parties attended a status conference on August 6, 2019, at which the
25   Court issued a scheduling order. (Dkt. No. 9.) Three days later, Petitioners notified the Court that
26   they had terminated their then-counsel, Daniel Frohlich and Thomas Dickson. (Dkt. No. 10.) Mr.

     ORDER
     C19-1105-JCC
     PAGE - 1
               Case 2:19-cv-01105-JCC Document 31 Filed 01/31/20 Page 2 of 4




 1   Frohlich and Mr. Dickson then moved to withdraw as counsel for Petitioners on August 29,

 2   2019. (Dkt. No. 12.) The Court granted the motion on September 19, 2019, (Dkt. No. 14), and

 3   Allen T. Miller filed a notice of appearance for Petitioners shortly thereafter, (Dkt. No. 15).

 4          Once Petitioners obtained new counsel, Respondent filed a motion to join the United

 5   States Department of the Army and the Seattle Public Schools (“SPS”) as parties. (Dkt. No. 16.)

 6   On November 14, 2019, the Court granted Respondent’s motion over Petitioners’ objection and

 7   ordered Petitioners to file and serve an amended petition naming the Army and SPS as

 8   respondents. (Dkt. No. 25 at 5.) Despite the Court’s order, Petitioners did not serve the Army or
 9   SPS with an amended petitioner. Then, without Petitioners having served the Army or SPS as
10   required by the Court’s November 14, 2019 order, Mr. Miller filed a notice of withdraw and a
11   motion to withdraw. (Dkt. Nos. 26–27.)
12          Respondent now asks the Court to (1) vacate the remaining deadlines in the Court’s
13   scheduling order; (2) set a new status conference; (3) set a deadline for Petitioners to serve the
14   Army and SPS with an amended petition; and (4) condition Mr. Miller’s withdraw on Petitioners
15   first serving the Army and SPS. (See Dkt. No. 28 at 5–6.)
16   II.    DISCUSSION

17          A.      Motion to Modify the Court’s Scheduling Order

18          The Court may modify a scheduling order only for good cause. See Fed. R. Civ. P.

19   16(b)(4); W.D. Wash. Local Civ. R. 16(b)(5). Good cause exists here. Petitioners have failed to

20   serve the Army or SPS with an amended petition. Once those parties are served, they will need

21   time to adequately prepare. Consequently, the Court VACATES all outstanding deadlines,

22   including the March 23, 2020 trial date, and SETS a status conference for March 3, 2020.

23          B.      Motion to Withdraw

24          No attorney shall withdraw an appearance without leave of court if the withdrawal will

25   leave the client without representation. W.D. Wash. Local Civ. R. 83.2(b)(1). An attorney will

26   ordinarily be permitted to withdraw until 60 days before the discovery cut-off date. Id. Even


     ORDER
     C19-1105-JCC
     PAGE - 2
                 Case 2:19-cv-01105-JCC Document 31 Filed 01/31/20 Page 3 of 4




 1   where the discovery cut-off date has passed, the court may permit an attorney to withdraw if a

 2   continuance would resolve any prejudice the attorney’s client might face. Russell v. Zoellin, Case

 3   No. C18-0827-JCC, Dkt. No. 55 at 2–3 (W.D. Wash. 2019). Ultimately, the decision to deny or

 4   grant counsel’s motion to withdraw is within the discretion of the court. Washington v. Sherwin

 5   Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982).

 6          Mr. Miller offers no explanation for why he wishes to withdraw, (see generally Dkt. Nos.

 7   26–27), and there are reasons to deny Mr. Miller’s motion. The discovery deadline passed on

 8   November 4, 2019. (Dkt. No. 9 at 1.) Dispositive motions were due 13 days after Mr. Miller filed
 9   his motion. (See id.; Dkt. No. 11.) And although Mr. Miller states that “[n]o motions, hearings,
10   or trial dates have been set or are pending,” (Dkt. No. 27 at 2), he is simply incorrect: trial is set
11   for March 23, (Dkt. No. 9 at 1), and Petitioners have not yet complied with the Court’s
12   November 14, 2019 order, (Dkt. No. 25 at 5). Consequently, Mr. Miller’s withdraw might pose a
13   real risk of prejudice under ordinary circumstances
14          These circumstances are not ordinary, however. Because of various delays, the Court
15   must reset the case’s schedule. Resetting the case’s schedule will alleviate any risk of prejudice
16   posed by Mr. Miller’s withdraw. That said, Petitioners still need to comply with the Court’s
17   November 14, 2019 order and serve the Army and SPS with an amended petition. Until
18   Petitioners serve the Army and SPS, the case cannot move forward. Accordingly, the Court will

19   not grant Mr. Miller permission to withdraw until Petitioners have served the Army and SPS.

20   The Court therefore ORDERS as follows:

21          1.       Petitioners must serve the Army and SPS with an amended Petition within 14

22                   days of this order;

23          2.       Petitioners must promptly notify the Court after they have served the Army and

24                   SPS;

25          3.       Once Petitioners have notified the Court that they have served the Army and SPS,

26                   the Court will issue a minute order granting Mr. Miller’s motion to withdraw; and


     ORDER
     C19-1105-JCC
     PAGE - 3
                 Case 2:19-cv-01105-JCC Document 31 Filed 01/31/20 Page 4 of 4




 1          4.       The Clerk is DIRECTED to re-note Mr. Miller’s motion to withdraw (Dkt. No.

 2                   27) for the Court’s consideration on February 11, 2020.

 3          Petitioners are warned that if they fail to comply with this order, the Court may dismiss

 4   their case. See Fed. R. Civ. P. 41(b).

 5   III.   CONCLUSION

 6          For the foregoing reasons, the Court GRANTS Respondent’s motion (Dkt. No. 28) and

 7   ORDERS as follows:

 8          1.       The Court VACATES all outstanding deadlines, including the March 23, 2020
 9                   trial date;
10          2.       The Court SETS a status conference for March 3, 2020;
11          3.       Petitioners must serve the Army and SPS with an amended Petition within 14

12                   days of this order;

13          4.       Petitioners must promptly notify the Court after they serve the Army and SPS;

14          5.       Once Petitioners notify the Court that they have served the Army and SPS, the
15                   Court will issue a minute order granting Mr. Miller’s motion to withdraw; and
16          6.       The Clerk is DIRECTED to re-note Mr. Miller’s motion to withdraw (Dkt. No.
17                   27) for the Court’s consideration on February 11, 2020.
18          DATED this 31st day of January 2020.




                                                          A
19

20

21
                                                          John C. Coughenour
22                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C19-1105-JCC
     PAGE - 4
